DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  The claim recites “…water-soluble aminated Fe3O4 nanoparticles, calcium salt, phosphate salt and weak acid is used as solutes” where it appears applicant intended “…water-soluble aminated Fe3O4 nanoparticles, calcium salt, phosphate salt and weak acid [[is]]are used as solutes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the framework" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]a framework."
Claim 1 recites the limitation "the coating" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]a coating." 
Claim 1 recites the limitation "the anaerobic digestion system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]an anaerobic digestion system." 

Claim 1 recites the limitation "the rate" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]a rate." 
Claim 1 recites the limitation "the proportion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]a proportion." 
Claim 3 is considered vague and indefinite because it recites “Fe3O4 coating” in line 3. It is unclear if this refers to the previously recited coating or a different coating. For examination purposes the claim is considered to recite “the Fe3O4 coating.”
Claim 3 is considered vague and indefinite because it recites “titanium or titanium alloy” in lines 6-7. It is unclear if this refers to the previously recited titanium or titanium alloy. For examination purposes the claim is considered to recite “the titanium or titanium alloy.”
Claim 4 recites the limitation "the feed inlet" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]a feed inlet." 
Claim 6 recites the limitation "the digested sludge" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]] digested sludge." 
Claim 6 recites the limitation "the municipal sludge" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]] municipal sludge." 
Claim 7 recites the limitations "the remaining sludge in the secondary settling tank" in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim is considered to recite "[[the]] remaining sludge in [[the]]a secondary settling tank." 
Claim 7 recites the limitation "the sludge subjected to gravity concentration" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]] sludge subjected to gravity concentration." 
Claim 8 recites the limitation "the anaerobic digestion reactor" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is considered to recite "[[the]]an anaerobic digestion reactor." 
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While it is known in the art to provide a method for enhancing methanogenesis in anaerobic digestion of municipal sludge by utilizing a filter screen structure (see, for example, CN 104529116), in the examiner’s opinion the prior art fails to teach or render obvious the method further comprising: arranging a filter screen structure with titanium or titanium alloy as [[the]]a framework and Fe3O4 as [[the]]a coating in [[the]]an anaerobic digestion system to accelerate [[the]]a rate of hydrolysis and acidification, and increase [[the]]a proportion of methane in biogas.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
9/9/22